Citation Nr: 1522373	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a spinal disorder, to include the cervical and lumbar spine.

2. Whether new and material evidence has been received to reopen the claim of service connection for headaches.

3.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen the claim of service connection for fibromyalgia, previously claimed as muscle pain and body aches, to include as due to an undiagnosed illness.

5.  Whether new and material evidence has been received to reopen the claim of service connection for allergic rhinitis, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for arthritis of the bilateral feet.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Francis P. Kehoe, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1988 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The June 2011 rating decision denied entitlement to an increased rating for the Veteran's service-connected GERD.  The rating decision also determined that new and material evidence had not been received to reopen the previously denied claims of entitlement to service connection for headaches, allergic rhinitis, PTSD, a spinal disorder and fibromyalgia.  

The November 2012 rating decision denied service connection for arthritis of the bilateral feet.  The Board notes that in the discussion of service connection, the RO discussed the issue of service connection for pes planus.  However, the record does not demonstrate that the Veteran filed a claim of service connect for pes planus or other diagnosed bilateral foot disabilities.  As such, this decision will only discuss the issue of service connection for arthritis of the bilateral feet.

In the Veteran's substantive appeals (VA Form 9) dated in May 2013 and October 2013, he requested a Board videoconference hearing before a Veterans Law Judge.  Despite receiving adequate notice of that hearing by way of a letter in September 2014, the Veteran failed to appear for his scheduled hearing.  As such, the Board considers the Veteran to have withdrawn his request for a hearing.  See 38 C.F.R. § 20.704(d) (2014).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claims of service connection for headaches, PTSD and a spinal disorder.  The Veteran did not perfect an appeal and additional evidence was received within the appeals period.  Thus, the March 2007 rating decision is final.

2.  The evidence received since the March 2007 decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claims of service connection for headaches or a spinal disorder.

3.  The evidence received since the March 2007 decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

3.  In a February 2008 rating decision, the RO denied service connection for allergic rhinitis.  The RO also determined that new and material evidence had not been received to reopen the previously denied claim of service connection for fibromyalgia, claimed as muscle pain and body aches.  The Veteran did not perfect an appeal and additional evidence was received within the appeals period.  Thus, the February 2008 rating decision is final.

4.  The evidence received since the February 2008 decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claims of service connection for allergic rhinitis or fibromyalgia.

5.  The weight of the evidence is against a finding that the Veteran's bilateral arthritis of the feet had its onset during military service or is otherwise related to such service.

6. The Veteran's GERD has been manifested by nausea and complaints of stomach pain.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a spinal disorder have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  The criteria for reopening the claim of service connection for headaches have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for reopening the claim of service connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  The criteria for reopening the claim of service connection for fibromyalgia, previously claimed as muscle pain and body aches have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  The criteria for reopening the claim of service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

6.  The criteria for service connection for arthritis of the bilateral feet have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, (2014).

7.  The criteria for a compensable rating for gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although in Kent, the Court held that to satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient, VA's General Counsel recently concluded that this requirement is no longer valid in light of subsequent precedent by the U.S. Court of Appeals for the Federal Circuit.  See VAOPGCPREC 6-2014. 

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

In notice letters dated in May 2011 and October 2012, the Veteran was informed of what information was needed to substantiate his claims of entitlement to service connection and entitlement to an increased rating.  The May 2011 letter also advised the Veteran to submit new and material evidence to reopen his previously denied claims of service connection.  Although the letter did not provide fully adequate Kent notice prior to the June 2011 rating decision, the RO subsequently provided the Veteran with fully adequate Kent notice in the statement of the case dated in August 2013.  Thus the Board finds that the Veteran has not been prejudiced by the notice defect.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Additionally, the Veteran was afforded a VA examination in August 2011 for his service connected GERD, which is adequate for the purposes of the instant case.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication that the Veteran's GERD has worsened since the August 2011 VA examination.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination).

The Board notes that a VA examination was not provided in conjunction with the appellant's claim of service connection for arthritis of both feet, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2014).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, the evidence does not establish an in-service event, injury or disease.  As such, even under the low threshold of McLendon, there is no duty to afford an examination.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

I. Petition to Reopen

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Spinal Disorder

The Veteran's claim of service connection for a back injury was initially denied in a July 1994 rating decision because, although service treatment records showed treatment for a back injury, it was shown to be a temporary condition which resolved with treatment.  Additionally, no permanent residual disability was shown at the time of separation.  In December 2005, the Veteran filed a claim to reopen the previously denied claim.  In a March 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim and continued the previous denial.  The evidence of record at the time of the March 2007 rating decision included VA treatment records dated from December 2005 to February 2006 and service treatment records.

The appellant was notified of this decision and of his procedural rights by letter in April 2007.  The Veteran did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the March 2007 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

Since the March 2007 rating decision, updated treatment records, which note a history of chronic back pain, have been associated with the claims.  

The VA treatment records are new because they were not part of the record at the time of the March 2007 rating decision.  However, the evidence is not material as it does not indicate that the Veteran's back disorder is related to military service, and as the evidence otherwise does not address any deficiency in the elements to substantiate the claim that were lacking at the time of the last final decision.  Consequently, the Board finds that the newly received evidence is not material to the previously denied claim of service connection for a back injury.  38 C.F.R. §§ 3.102, 3.156.  As such, the petition to reopen the claim of service connection for a back injury must be denied.  Id. 

Headaches

The Veteran's claim of service connection for headaches was initially denied in a January 1998 rating decision because there was no evidence of complaints of or treatment for headaches while on active duty.  In December 2005, the Veteran filed a claim to reopen the previously denied claim.  In the March 2007 rating decision, the RO continued the previous denial because new and material evidence had not been received.  The evidence of record at the time of the March 2007 rating decision included VA treatment records dated from December 2005 to February 2006 and service treatment records.

The appellant was notified of this decision and of his procedural rights by letter in April 2007.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the March 2007 rating decision is final.  

The evidence received subsequent to the March 2007 rating decision includes additional VA treatment records.  

The VA treatment records are new because they were not part of the record at the time of the March 2007 rating decision.  However, the evidence is not material as it does not indicate that the Veteran's headaches are related to military service and as the evidence otherwise does not address any deficiency in the elements to substantiate the claim that were lacking at the time of the last final decision.  Consequently, this evidence does not constitute material evidence.  As new and material evidence has not been received, the petition to reopen the claim of service connection for headaches must be denied.

PTSD

The Veteran's claim of service connection for PTSD was initially denied in a January 1998 rating decision because there was no evidence establishing a clear diagnosis of the disability.  In December 2005, the Veteran filed a claim to reopen the previously denied claim.  In the March 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  The evidence of record at the time of the March 2007 rating decision included VA treatment records and service treatment records.  

The appellant was notified of this decision and of his procedural rights by letter in April 2007.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the rating decision is final.  

The evidence received subsequent to the March 2007 rating decision includes VA treatment records demonstrating a diagnosis of PTSD with a report from the Veteran indicating that he felt fearful of attacks while stationed in the Persian Gulf.

The VA treatment records are new because they were not part of the record at the time of the March 2007 rating decision.  They are also material as they indicate that the Veteran has a diagnosis of PTSD which may be related to his period of military service.  Accordingly, the petition to reopen the claim of service connection for PTSD is granted and the claim is reopened.

Fibromyalgia

The Veteran's claim of service connection for fibromyalgia (claimed as muscle pain and body aches) was initially denied in a January 1998 rating decision because there was no evidence of complaints of or treatment for muscle and joint pain during or after service.  In December 2005, the Veteran filed a claim to reopen the previously denied claim.  In the February 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim.  The evidence of record at the time of the February 2008 rating decision included service treatment records, VA treatment records from August 2007 to October 2007 and the Persian Gulf War examination report.  

The appellant was notified of this decision and of his procedural rights by letter in February 2008.  The Veteran did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the February 2008 rating decision is final.  

Since the February 2008 rating decision, updated treatment records have been associated with the claims.  

The VA treatment records are new because they were not part of the record at the time of the February 2008 rating decision.  However, the evidence is not material as it does not demonstrate that the Veteran's fibromyalgia is related to military service and as the evidence otherwise does not address any deficiency in the elements to substantiate the claim that were lacking at the time of the last final decision.  Consequently, this evidence does not constitute material evidence.  As new and material evidence has not been received, the petition to reopen the claim of service connection for fibromyalgia must be denied.


Allergic Rhinitis

In the February 2008 rating decision, the RO denied service connection for allergic rhinitis.  The claim was denied because there was no indication that the condition, which was noted at entrance into military service, had been worsened by military service.  The evidence of record at the time of the rating decision included service treatment record, a Persian Gulf War examination and VA treatment records.  

The Veteran was notified of this decision and of his procedural rights by letter in February 2008.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the March 2007 rating decision is final.  

Since the February 2008 rating decision, updated treatment records have been associated with the claims.  

The VA treatment records are new because they were not part of the record at the time of the March 2007 rating decision.  However, the evidence is not material as it does not demonstrate that the Veteran's allergic rhinitis was worsened by military service.  Consequently, this evidence does not constitute material evidence.  As such, the petition to reopen the claim of service connection for allergic rhinitis must be denied.  

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes arthritis.  See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

Additionally, if a chronic disease is shown to a compensable degree within one year of service, service connection will be presumed.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is shown in service and at any time thereafter, service connection will also be conceded. 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran asserts that his arthritis of the bilateral feet is related to military service.  

While the record demonstrates that the Veteran currently suffers from arthritis of the feet, the weight of the evidence is against a link between the current disability and disease or injury during service.  In this regard, a review of service treatment records is negative for treatment for or a diagnosis of arthritis of the bilateral feet.  Moreover, there is no indication that the Veteran suffered a foot injury during military service.  VA treatment records noted complaints of foot pain.  Notably, records dated in August 2011 reported a diagnosis of bilateral foot arthritis.  However, the VA treatment records do not suggest the diagnosed arthritis is related to the Veteran's military service.  

The Board also finds that presumptive service connection based on the finding of a chronic disease is not warranted because the evidence of record does not show that the Veteran's arthritis of the bilateral feet manifested to a compensable degree within one year after his discharge from service in December 1991.  38 C.F.R. §§ 3.307(a) and 3.309(a).

Moreover, while chronic diseases may be service-connected based solely on continuity of symptomatology, per Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the record here contains no credible evidence of continuity of symptoms related to arthritis since service.

In sum, the weight of the evidence is against service connection arthritis of the bilateral feet, and therefore, the claim must be denied.  38 C.F.R. § 3.303.

III.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. 

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran's service-connected GERD has been assigned a noncompensable rating under Diagnostic Code 7346.

Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum 60 percent rating is warranted when there are for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Code 7346.  A noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 

VA treatment records note complaints of and treatment for stomach pain and heart burn.  In records during the period of appeal, the Veteran denied difficulty or pain on swelling, nausea, or vomiting.  There were reported stomach cramps which subsided with continued medication.

During the development of the claim, the Veteran was afforded a VA examination in August 2011.  At the time, he reported nausea with no vomiting.  He also reported that there had been no change in stool habits and no anemia had been reported. 

A single and double contrast barium upper GI were attempted under fluoroscopic observation.  However, after the initial double-contrast portion of the study, the Veteran was unable to drink the requisite amount of low-intensity barium for the single-contrast portion of the study.  As such, no small bowel series was able to be obtained.  There was no evidence of mass lesion seen in the esophagus.  Gastroesophageal reflux was noted however, there was no intrinsic or extrinsic abnormality seen involving the stomach.  The duodenal bulb distended normally and showed no evidence of deformity or ulceration.  The examiner noted that the impression indicated GERD and small bowel diverticula.  

Subsequent treatment records were negative of difficulty chewing or swallowing, vomiting, diarrhea, or constipation.  The Veteran reported nausea and stated that is could be due to medication or drinking coffee.

After a review of the evidence, the Board finds that a compensable rating is not warranted for any portion of the rating period on appeal.  In this regard, the reported symptoms for the Veteran's GERD have consisted of stomach pain and nausea.  The condition has not been manifested by two or more of the following symptoms epigastric distress with dysphagia, pyrosis, or regurgitation.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. 
§ 3.321(b)(1).  

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

The Board finds that the Veteran's GERD does not warrant referral for extra-schedular consideration.  In this regard, the levels of severity of the Veteran's disabilities are adequately contemplated by the applicable diagnostic criteria.  The criteria provided for higher ratings, but as has been thoroughly discussed above, the ratings assigned herein are appropriate.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration.

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected GERD.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER

New and material evidence sufficient to reopen a claim of service connection for a spinal disorder, to include the lumbar and cervical spine, has not been received; the appeal is denied.

New and material evidence sufficient to reopen a claim of service connection for headaches has not been received; the appeal is denied.

New and material evidence having been received, the claim of service connection for PTSD is reopened and the appeal is granted to this extent only.  

New and material evidence sufficient to reopen a claim of service connection for fibromyalgia, previously claimed as muscle pain and body aches has not been received; the appeal is denied.

New and material evidence sufficient to reopen a claim of service connection for allergic rhinitis has not been received; the appeal is denied.

Entitlement to a service connection for arthritis of the bilateral feet is denied.

Entitlement to a compensable rating for gastroesophageal reflux disease is denied.


REMAND

Having determined that new and material evidence was received, the reopened claim of entitlement to service connection for PTSD must be readjudicated on a de novo basis.

VA treatment records demonstrate a current diagnosis for PTSD.  In records dated in March 2013, the Veteran reported that he felt fearful of attacks while stationed in the Persian Gulf.

In light of the forgoing, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed PTSD, to include consideration of 38 C.F.R. § 3.304(f)(3) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination to determine the etiology of any psychiatric disorder, to include PTSD.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner must identify each psychiatric disability found on examination, to include PTSD.  

Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include where the stressor is related to a fear of hostile miliary or terrorist activity.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

2.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


